McAvoy, J.
The suit was brought for a rescission of a policy of fife insurance issued to the defendant Morris Pomerantz, the other defendants being the beneficiaries thereunder. The complaint is in equity and asserts that in order to procure the issuance of the policy the insured made material misrepresentations in his application for insurance. The representation which it is claimed was false was No. 12 and reads:
“ 12. I am not deformed. I have had no bodily or mental disease, nor have I received medical or surgical attention within the past five years — except as herein stated: ”
*433There was no answer at this application number and the space for remark was left blank and no exceptions were noted to the general declaration, and it is deemed therefrom that the applicant represented this declaration as a true statement of fact with respect to his previous condition of health or deformity and with respect to whether he had had medical or surgical attention within five years. It was not shown in the trial that the applicant was deformed, but it is asserted that he falsely represented that he had no bodily or mental disease and that he had not received medical or surgical attention within five years prior to signing the application on May 1, 1922.
The plaintiff’s argument is that there are three separate declarations in this item No. 12 in the application:
1. That applicant was not deformed;
2. That applicant had no disease, and ■
3. That applicant received no medical or surgical attention within the past five years.
We do not agree with plaintiff that the language of the application can be so construed. The meaning thereof as it would be understood by the ordinary mind is that the applicant had not been treated by nor had he consulted a physician for any mental or bodily disease within five years prior to the date of the application. The implication from the conjunction of these statements, not separated as is the request for information as to deformity, is' that the company was seeking information, not as to temporary disorders nor slight functional disturbances which did not impair the general health nor threaten the fife of the applicant, but as to ailments and illnesses of severity or gravity and having some bearing upon the physical welfare of the applicant at the time his declaration was made or which were likely to affect him in the near future; that is, it was requiring a declaration as to an impairment of the constitution and functions of the applicant which would be classed in the common mind as a disease. This would exclude infrequent and slight attacks of illness, and include only those grave, important and serious conditions that affect the system and tend to shorten" fife.
The evidence upon the trial showed that during a period of five years prior to the date of the application, the insured had been visited by physicians ten or twelve times without continuity and at varying periods. Between the first and second visits three months elapsed; two and a half years in all before the next visit; then four and a half months; then about a year; then there were visits at intervals of a month, over three weeks; again three weeks; then *434four weeks and finally eight days. The last visit was six months before the policy was issued on May 10, 1922.
The doctors testified that defendant was “ sick ” or “ ailing " and on no occasion was he sick enough to be in bed. There was no evidence as to just what ailments or illnesses the defendant suffered from at that period or for what he was treated. The testimony concerning prescriptions given to the defendant by the doctors whom he visited indicate that the medicines that he received were such as are usually prescribed for a cold or for a disturbed stomach digestion, or sleeping powders because he had not slept well on two occasions.
The testimony of the several physicians who had attended applicant on these twelve visits during the five years prior to the application, was excluded because of the privileged character of the communications had between the physicians and the patient, and thus the exact ailment from which defendant suffered is not made plain. While the insurance company does not urge directly that we should draw an unfavorable inference from this claim of privilege which excluded the nature of the disease, yet there is a note in the argument which would give the impression that we can regard the excluding of this evidence by defendant as a basis upon which to conclude that something unfavorable to him would be disclosed if the testimony were permitted by waiving the privilege. Such a view loses sight of the fact that proof of material misrepresentar tions avoiding a contract must be made by the parties asserting them. The defendant is under no duty to waive a statutory privilege for the purpose of assisting the plaintiff in abandoning its contract if proof cannot be made, except through the acquiescence of the defendant that his previous condition of disease warrants an avoidance of the policy. The plaintiff must be left in the same situation as other suitors who cannot make proof of their causes because of' statutory protection from disclosure of certain kinds of testimony, such as communications between husband and wife in divorce suits, where direct confessions of adultery while still cohabiting are excluded; communications between attorney and client, where confessions of guilt of a crime are shut out; communications between confessors and penitents in religion for the purpose of giving religious consolation, where statements of guilt are excluded; communications between a claimant and a person since deceased where the claimant asserts a right to property of the decedent against his executors or administrators or others deriving their interest from the decedent, where direct proof of a gift or a transfer of the property or a contract to pay money for services is often excluded, both at law and in equity, although the proof upon which *435a claimant may establish his claim could only be made through such communications. These matters all he in the policy of the State which considers their exclusion of more benefit to the general body of its • inhabitants than would be the particular gain of individuals.
Moreover, there was proof which plaintiff could have made of the physical condition of the applicant, which it either neglected or avoided making. The defendant advised the plaintiff at the time of the application for his policy that the year previous he had taken out a policy in the New York Life Insurance Company for 15,000. It also appeared that before the policy was issued the defendant was physically examined by a physician of the plaintiff. Neither of these physicians was called as a witness at the trial nor was anything proven which accounted for their absence. From this fact it may be inferred that when these policies were issued, both that of the plaintiff and that of the New York Life Insurance Company, the examining physicians found the applicant in good health. This testimony could not have been excluded had it been offered as privileged communications between the patient and the physicians, and would have disclosed any real bodily infirmity, such as is described, as a mental or bodily disease if it existed.
There was nothing, therefore, upon which to found a ruling that the defendant suffered from or was treated for any serious complaint, ailment, illness or disease within the five years prior to the issuance of the policy within the meaning of the language employed in the application.
We think, too, that the acceptance by the general agent of the plaintiff company of the second year’s premium on this policy and the giving of a receipt therefor, although two months thereafter an attempt was made to return this premium from the main office of the company, constituted an estoppel of the plaintiff company from now rescinding the policy. At the time this premium was accepted the plaintiff had already issued a summons on which was indorsed: “Action to rescind policy No. 808,120 for material misrepresentations.” Thus, although there was an attempt at rescission upon a discovery of the alleged fraud or misrepresentation, there was not an adherence by plaintiff to that position. After an attempt at rescission of the contract, with knowledge of the misrepresentation, if a benefit is accepted under it, the original contract is reaffirmed and the party electing to rescind has waived the right. An insurance company may not claim a right to rescind and also take a policyholder’s premium payment after it has elected to rescind the policy, without the implication that it is abandoning the claim oí rescission, Of course, a mere payment to a solicitor *436or collecting agent would not bind the company, but this money was turned in to a general agent who kept the same for over two months, and it was not until it had reached the main office that it was returned. The general agent’s act bound the company, and he was required to return the premium if rescission was to be insisted upon.
Such was the finding of the learned trial judge and no exception was taken to this finding in the formal exceptions of plaintiff to the trial court’s rulings on the facts. We think the judgment should be affirmed, with costs.
Dowling and Burr, JJ., concur; Clarke, P. J., and Merrell, J., dissent.
Judgment affirmed, with costs.